 



Exhibit 10.4
[Execution Copy]
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and entered into
effective as of July 10, 2006 (the “Effective Date”), by and among The Peachtree
Bank, a Georgia banking corporation (“Employer”); and Jim Olson, a resident of
the State of Georgia (“Executive”).
Recitals
     WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”) dated as of May 24, 2006, between Alabama National BanCorporation, a
Delaware corporation (“ANB”) and Employer’s parent holding company, Employer
will become a wholly-owned subsidiary of ANB; and
     WHEREAS, Executive is a valuable member of Employer’s management team, and,
as a condition to the consummation of the transactions provided for in the
Merger Agreement, Executive and Employer have agreed to enter into this
Agreement.
Agreement
     NOW THEREFORE, in consideration of the mutual recitals and covenants
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
     1.     Employment. Employer agrees to employ Executive and Executive agrees
to be employed by Employer, subject to the terms and provisions of this
Agreement. The period of Executive’s employment by Employer under the terms of
this Agreement will be coterminous with the Agreement Term (as defined below),
unless such employment terminates earlier in accordance with the provisions of
Section 9 hereof.
     2.     Agreement Term. The term of this Agreement (the “Agreement Term”)
shall be for a period of five (5) years, commencing on the Effective Date. Any
termination of Executive’s employment prior to the expiration of the Agreement
Term shall be independent from, and shall not serve to terminate or shorten, the
Agreement Term.
     3.     Duties; Extent of Services. Executive shall perform for Employer all
duties incident to the position of Senior Credit Officer, under the direction of
the Board of Directors, the Chief Executive Officer, and/or the President of
Employer or their designee(s). In addition, Executive shall engage in such other
services for Employer or its affiliated companies as Employer from time to time
shall direct. The duties, services and reporting relationship of Executive and
the title of Executive’s position may be extended, reduced, re-assigned,
curtailed or modified unilaterally by Employer from time to time without
breaching or affecting the enforceability of the terms of this Agreement so long
as Executive continues to occupy an officer position with Employer (or its
successor or assignee). Executive shall use Executive’s best efforts in, and
devote Executive’s entire time, attention and energy, during regular business
hours, to Employer’s business, and Executive shall not conduct any other
activities that are or may be detrimental to Employer’s business.
     4.     Compensation. The compensation due to Executive shall be as follows
and, except as otherwise provided herein, shall be due from the Effective Date
until the termination of Executive’s employment:

 



--------------------------------------------------------------------------------



 



     (a)     Base Salary. Executive’s total annual base salary shall be not less
than $160,000, payable with the same frequency as the salaries of other
employees of Employer.
     (b)     Annual Bonus Opportunity. Executive will be eligible to receive an
annual bonus, the amount of which, if any, would be determined by Employer’s
Board of Directors or its designee after an annual review of the performance of
Executive and Employer for the prior calendar year.
     (c)     Benefits. Executive is entitled to vacation days, paid holidays and
sick days, and to participate in Employer’s health and retirement plans, as
provided in Employer’s Personnel Policy, as such may be amended from time to
time. Executive is entitled to a $750 per month car allowance and a $400 per
month allowance for club dues.
     5.     Compliance With Rules and Policies. Executive shall comply in all
material respects with all of the rules, regulations, and respective policies of
Employer and ANB now or hereinafter in effect. Executive shall promptly and
faithfully do and perform any and all other duties and responsibilities which
Executive may, from time to time, be directed to do by the Board of Directors of
Employer, the Chief Executive Officer of Employer, or the President of Employer,
or their respective designee(s).
     6.     Representation of Executive. Executive represents to Employer that
Executive is not subject to any rule, regulation or agreement, including without
limitation, any non-compete agreement, that purports to, or which reasonably
could be expected to, limit, restrict or interfere with Executive’s ability to
engage in the activities provided for in this Agreement. Executive further
represents that Executive has carefully read and fully understands all the
provisions of this Agreement and has had an opportunity to discuss this
Agreement with Executive’s private attorney.
     7.     Disclosure of Information. Executive acknowledges that all data,
information and documentation relating to the business of Employer (whether
constituting a trade secret or not) which is or has been disclosed to Executive
or of which Executive became aware as a consequence of or through Executive’s
relationship to Employer and which has value to Employer and is not generally
known to its competitors, including without limitation information about
customers and potential customers and the business methods, sales, services,
techniques, financial and business conditions, goals and operations of Employer
and ANB (collectively, “Confidential Information”), are valuable, special and
unique assets of Employer’s business. Executive will not, during Executive’s
employment and for a period of three (3) years after such employment with
Employer ends, (a) disclose any Confidential Information to any person, firm,
corporation, association, or other entity not employed by or affiliated with
Employer for any reason or purpose whatsoever, or (b) use any Confidential
Information for any reason other than to further the business of Employer.
Executive agrees to return any written Confidential Information (including
without limitation all Confidential Information stored in electronic format),
and all copies thereof, immediately upon the termination of Executive’s
employment for any reason (whether hereunder or otherwise). In the event of a
breach or threatened breach by Executive of the provisions of this Section 7, in
addition to all other remedies available to Employer, Employer shall be entitled
to an injunction restraining Executive from disclosing any Confidential
Information or from rendering any services to any person, firm, corporation,
association or other entity to whom any Confidential Information has been
disclosed or is threatened to be disclosed.
     8.     Competition.
     (a)     During the period of Executive’s employment and, depending on the
circumstances of employment termination, for the period following the
termination of Executive’s employment provided for in Section 9 below, Executive
shall not, directly or indirectly, other than on behalf of Employer: (i) perform
the

2



--------------------------------------------------------------------------------



 



same or substantially the same job duties and responsibilities as Executive
performed for Employer (including as an organizer, director or proposed
executive officer of a new financial institution) on behalf of a business or
enterprise that provides products or services that compete with Employer’s
products or services; provided, however, that this restriction is limited to the
following Georgia counties: Fulton, DeKalb, and Gwinnett (the “Territory”);
(ii) solicit any customer of Employer for the purpose of offering services or
products that compete with the services or products offered by Employer;
provided, however, that following the termination of Executive’s employment with
Employer, this restriction is limited to customers with whom Executive had
business contact during the last 24 months of Executive’s employment with
Employer; (iii) solicit any director, officer or employee of Employer to leave
his or her position or employment with Employer; provided, however, that
following the termination of Executive’s employment with Employer, this
restriction is limited to directors, officers and employees with whom Executive
had business contact during the last 24 months of Executive’s employment.
     (b)      Executive represents that Executive’s experience and capabilities,
together with the compensation paid by Employer and payable under this
Agreement, are such that the provisions of this Section 8 will not impose an
undue hardship on Executive or prevent Executive from earning a livelihood.
     (c)      In the event the enforceability of any of the covenants in
Sections 7 or 8 is challenged in court and Executive is not enjoined from
breaching any of the covenants, then if a court of competent jurisdiction
thereafter finds that the challenged protective covenant is enforceable, the
applicable time period as to such covenant shall be deemed tolled upon the
filing of the lawsuit addressing the enforceability of Sections 7 and/or 8 until
the dispute is finally resolved and all periods of appeal have expired.
     (d)      In the event of any conduct or threatened conduct by Executive
violating any provision of this Section 8, Employer shall be entitled, in
addition to other available remedies, to injunctive relief and/or specific
performance of such provision.
     (e)      Executive acknowledges that (i) Executive has occupied, and will
continue to occupy, a position of trust and confidence with Employer prior to
the date hereof and has and will become familiar with Confidential Information,
including without limitation trade secrets, as that term is defined in Georgia
statutes; (ii) Executive has entered into this Agreement ancillary the sale of a
business; therefore, the parties agree and expect that the “sale of the
business” standard for non-compete agreements that has been established under
Georgia law will apply to the interpretation and enforcement of Sections 7 and
8; (iii) ANB has required that Executive make the covenants set forth in
Sections 7 and 8 of this Agreement as a material condition to Employer’s
employment of Executive and ANB’s acquisition of the capital stock of Employer’s
parent holding company, including any capital stock owned by Executive; (iv) the
provisions of Sections 7 and 8 of this Agreement are reasonable in geographic
scope, duration, and scope and are necessary to protect and preserve Employer’s
legitimate business interests, including, without limitation, its trade secrets,
valuable confidential business information, relationships with specific
prospective and existing customers, customer goodwill, and specialized training
provided to Executive; and (v) Employer would be irreparably damaged if
Executive were to breach the covenants set forth in Sections 7 or 8 of this
Agreement.
     9.     Termination of Employment.
     (a)      Employer may terminate Executive’s employment prior to the
expiration of the Agreement Term “For Cause.” In such event, all rights and
obligations specified in Section 8(a) shall survive any such termination until
the expiration of the Agreement Term, and Executive shall not be entitled to any
further compensation or benefits from Employer under this Agreement or
otherwise, except as provided pursuant to the express terms of any employee
benefit plan in which Executive is a participant as of the effective date of
such

3



--------------------------------------------------------------------------------



 



termination of employment; provided, however, that the rights and obligations in
Section 8(a) shall not extend past the 2nd anniversary of the termination date
of Executive’s employment unless Employer makes payments to Executive based on
the base salary amount set forth in Section 4(a) above (to be paid with the same
frequency as Executive’s salary was paid prior to termination) during the period
beginning on the 2nd anniversary of the termination date of Executive’s
employment and ending upon the expiration of the rights and obligations in
Section 8(a) as provided for in this Section 9(a) above. Subject to
Section 8(c), the rights and obligations specified in Section 8(a) shall not
extend past the expiration of the Agreement Term. “For Cause” means (i) abuse of
or addiction to intoxicating drugs (including alcohol); (ii) any act or omission
on the part of Executive which constitutes fraud, misrepresentation,
embezzlement, misappropriation of corporate assets, breach of a duty owed to
Employer, or conduct grossly inappropriate to Executive’s office;
(iii) indictment or conviction of a felony or a crime of moral turpitude; (iv)
the suspension or removal of Executive by federal or state banking regulatory
authorities; or (v) a breach by Executive of any of the material terms of this
Agreement. In addition, the services of Executive and the obligations of
Employer under this Agreement may be terminated For Cause by Employer due to the
death or total disability of Executive. For purposes of this Section 9, the term
“total disability” means Executive’s inability, as a result of illness or
injury, to perform the essential functions of Executive’s job, with or without a
reasonable accommodation, for a reasonable period of time, which the parties
generally anticipate would be one hundred eighty (180) consecutive days.
     (b)      Employer may terminate Executive’s employment at any time prior to
the expiration of the Agreement Term for any reason other than “For Cause”;
provided, however, if Employer terminates Executive other than For Cause, or if
Executive terminates employment for “Good Reason” (as defined below):
(i) Executive shall continue to receive the amount of Executive’s then current
base salary until the expiration of the Agreement Term (to be paid with the same
frequency as Executive’s salary was paid prior to termination) as if Executive’s
employment had continued during such period; and (ii) all rights and obligations
specified in Section 8(a) shall survive such termination until the expiration of
the Agreement Term. Subject to Section 8(c), the rights and obligations
specified in Section 8(a) shall not extend past the expiration of the Agreement
Term. Other than the payments and benefits provided for in this Section 9(b),
and except as provided pursuant to the express terms of any employee benefit
plan in which Executive is a participant as of the effective date of such
termination of employment, Executive acknowledges that Executive shall not be
entitled to any other payments, benefits or damages from Employer under this
Agreement or otherwise in connection with a termination of Executive by Employer
other than For Cause or a termination by Executive for Good Reason, and
Executive hereby waives all rights and claims with respect thereto. “Good
Reason” means a material breach of this Agreement by Employer, after Executive
has provided written notice of such breach to Employer within 30 days, and
Employer has been afforded at least 30 days to remedy such breach from the date
such notice is received by Employer.
     (c)      If Executive resigns or terminates Executive’s employment
hereunder for any reason (other than Good Reason) prior to the expiration of the
Agreement Term, (i) Executive must provide at least 30 days prior written notice
of such resignation or termination, (ii) all rights and obligations specified in
Section 8(a) shall survive any such termination until the expiration of the
Agreement Term; provided, however, that the rights and obligations in Section
8(a) shall not extend past the 2nd anniversary of the termination date of
Executive’s employment unless Employer, at its sole option and election, makes
payments to Executive based on the base salary amount set forth in Section 4(a)
above (to be paid with the same frequency as Executive’s salary was paid prior
to termination) during the period beginning on the 2nd anniversary of the
termination date of Executive’s employment and ending upon the expiration of the
rights and obligations in Section 8(a) as provided for in this Section 9(c)
above; provided, further, that subject to Section 8(c), the rights and
obligations specified in Section 8(a) shall not extend past the expiration of
the Agreement Term, (iii) Executive shall not be entitled to any further
compensation or benefits from Employer under this Agreement or otherwise (except
for any period beyond the 2nd anniversary of the termination date as described
in subsection (ii) hereof, and

4



--------------------------------------------------------------------------------



 



except as provided pursuant to the express terms of any employee benefit plan in
which Executive is a participant as of the effective date of such termination of
employment), and (iv) Employer shall be entitled to all remedies available under
this Agreement and applicable law. Upon receipt of any such notice of
termination, Employer may elect, at its sole option, to have Executive’s
resignation or termination effective immediately. Notwithstanding the foregoing,
if after the occurrence of a Change in Control (as defined below), (A) Executive
is assigned duties materially inconsistent with Executive’s authorities, duties
and responsibilities as in effect immediately prior to such Change in Control,
and (B) Executive thereafter voluntarily terminates employment hereunder, the
rights and obligations specified in Section 8(a) shall terminate and shall not
survive any such termination of employment. “Change in Control” means (1) any
transaction, whether by merger, consolidation, tender offer or otherwise, which
results in the acquisition of beneficial ownership (as such term is defined
under rules and regulations promulgated under the Securities Exchange Act of
1934, as amended) by any person or entity or any group of persons or entities
acting in concert, of 50% or more of the outstanding shares of common stock of
ANB; or (2) the sale of all or substantially all of the assets of ANB.
     (d)      If Executive’s employment does not terminate prior to the
expiration of the Agreement Term and is not renewed, extended or continued on an
“at will” basis but, rather, terminates upon the natural expiration of the
Agreement Term, then the restrictive covenants in Section 8(a) shall not apply
following the expiration of the Agreement Term; provided, however, at Employer’s
sole option and election, Employer may continue to make payments of Executive’s
then current base salary and, in such event, the restrictive covenants in
Section 8(a) shall last for so long as such payments are being made, but not
past the first (1st) anniversary of the expiration of the Agreement Term.
     10.      Notice. For the purposes of this Agreement, notices and demands
shall be deemed given when mailed by United States mail, addressed in the case
of Employer to The Peachtree Bank, 9570 Medlock Bridge Road, Duluth, Georgia
30097, Attention: Chief Executive Officer, with a copy to ANB at Alabama
National BanCorporation, 1927 First Avenue North, Birmingham, Alabama 35203,
Attention: Chief Executive Officer; or in the case of Executive, to Executive’s
last known address of record contained in Employer’s personnel files.
     11.      Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing. The validity, interpretation, construction and performance of this
Agreement shall be governed by Title 9 of the U.S. Code and the laws of the
State of Georgia without regard to principles of conflicts of laws.
     12.      Validity. Should any court of competent jurisdiction, arbitrator
or other judicial body decide, hold, adjudge or decree that any provision,
clause or term of this Agreement is invalid, void or unenforceable, such
determination shall not affect any other provision of this Agreement, and all
other provisions of this Agreement shall remain in full force and effect as if
such void or unenforceable provision, clause or term had not been included
herein. Such determination shall not be deemed to affect the validity or
enforceability of this entire Agreement in any other situation or circumstance,
and the parties agree that the scope of this Agreement is intended to extend to
Employer the maximum protection permitted by law. The parties expressly deem the
scope, length of time and the size of the Territory provided for in Sections 7
and 8 of this Agreement to be reasonable. If, however, any judicial body or
arbitrator decides, holds, adjudges or decrees that the scope, length of time
and/or the size of the Territory provided for in Section 7 and/or 8 of this
Agreement is/are unreasonable, then it is the express intent of the parties that
such court determine the scope, length of time and/or size of the territory that
is/are reasonable and that such court enforce the terms of this Agreement in
accordance with such determination.

5



--------------------------------------------------------------------------------



 



     13.      Arbitration.
     (a)      Except as otherwise provided herein, any dispute or controversy
arising under or in connection with this Agreement or Executive’s employment,
between Executive and Employer, ANB or any of Employer’s or ANB’s officers,
directors, agents or employees, shall be settled exclusively by arbitration in
Atlanta, Georgia, in accordance with the rules of the American Arbitration
Association then in effect. The agreement set forth herein to arbitrate shall be
specifically enforceable under the prevailing arbitration law. There are two
exceptions to this mandatory arbitration provision. First, Employer shall have
the right to seek enforcement by temporary restraining order and
preliminary/interlocutory injunction, specific performance or other equitable
relief of the provisions of Section 7 and/or 8 hereof. Second, Executive shall
have the right to enforce any right to compensation due to him under this
Agreement in any state or federal court of competent jurisdiction without regard
to whether any such claim has been or can be referred to arbitration.
     (b)      The parties hereto (i) acknowledge that they have read and
understood the provisions of this Section regarding arbitration and (ii) that
performance of this Agreement will be incident to interstate commerce as that
term is used in the Federal Arbitration Act (“FAA”), and the parties contemplate
substantial interstate activity in the performance of this Agreement including,
but not limited to, interstate travel, the use of interstate phone lines, the
use of the U.S. mail services, the use of the internet, the use of email, and
other interstate courier services. Consequently, the FAA shall interpret, govern
and control any arbitration hereunder.
     (c)      Notice of the demand for arbitration shall be filed in writing
with the other party to this Agreement and with the American Arbitration
Association. The demand for arbitration shall be made within a reasonable time
after the claim, dispute or other matter in question has arisen, and in no event
shall it be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question would be
barred by the applicable statute of limitations. The award rendered by the
arbitrator shall be final and judgment may be entered upon it in accordance with
applicable law in any court having jurisdiction thereof.
     14.      Parties. This Agreement shall be binding upon and shall inure to
the benefit of any successors or assigns of Employer and/or ANB. Employer may
assign this Agreement without the consent of Executive, and Employer’s
successors and assigns may enforce any and all terms and conditions of this
Agreement, including but not limited to the confidentiality, non-competition and
non-solicitation provisions contained in this Agreement. This Agreement shall be
binding upon Executive’s heirs, estate and personal representative, and
Executive may not assign any of Executive’s rights or delegate any of
Executive’s duties or obligations under this Agreement or any portion hereof.
     15.      Waiver of Claims. In consideration of the obligations of Employer
hereunder, Executive acknowledges that, at the request and election of Employer,
as a condition precedent to receiving any severance payments or benefits from
Employer otherwise payable hereunder, Executive will be required to execute and
deliver a release whereby Executive unconditionally releases Employer, its
directors, officers, employees, agents and shareholders, from any and all
claims, liabilities and obligations of any nature pertaining to the termination
of Executive’s employment by Employer for any reason, including but not limited
to (a) any claims under federal, state or local laws prohibiting discrimination,
including without limitation the Age Discrimination in Employment Act of 1967,
as amended, or (b) any claims growing out of any alleged legal restrictions on
Employer’s right to terminate Executive’s employment, such as any alleged
implied contract of employment or termination contrary to public policy.

6



--------------------------------------------------------------------------------



 



     16.      Taxes; Withholding.
     (a)      Executive shall be solely responsible for the payment of all
income and other taxes in connection with any and all payments received from
Employer or made by Employer on Executive’s behalf. All amounts payable pursuant
to this Agreement, including without limitation severance compensation, shall be
subject to reduction by all applicable withholding, social security and other
federal, state and local taxes and deductions.
     (b)      If, in the reasonable estimation of Employer and/or its tax
advisors, any payment or benefit received or to be received by Executive,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with Employer or its affiliates (collectively the “Total Payments”)
would not be deductible (in whole or in part) as a result of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), by Employer or its
affiliates, the parties hereby agree, to the extent possible, to take all action
and execute all documents necessary to insure that none of the payments made to
Executive shall be treated as “parachute payments” for the purposes of
disallowance of deductions under Section 280G; provided, however, that to the
extent the foregoing is not possible, payments or benefits shall be so reduced
until no portion of the Total Payments is not deductible by Employer (or its
affiliate, as the case may be). Executive shall be entitled to elect which
payments or benefits shall be so reduced.
     17.      Survival. The rights, obligations, agreements and provisions
contained in Sections 7 through 20 of this Agreement shall survive the
termination of Executive’s employment for any reason and/or the expiration of
the Agreement Term.
     18.      American Jobs Creation Act of 2004. To the extent the American
Jobs Creation Act of 2004, as amended, and the regulations thereunder
(collectively, the “Act”) apply to any payment to be made to Executive
hereunder, the parties’ intent is that such payment, unless expressly provided
otherwise (such as in the case of severance payments) or unless deferred
pursuant to the terms of a written deferred compensation plan maintained by
Employer or one of its affiliates, will be paid no later than (a) 21/2 months
after the end of Executive’s first taxable year in which the amount is no longer
subject to a “substantial risk of forfeiture” or (b) 21/2 months after the end
of Executive’s first taxable year in which the amount is no longer subject to a
“substantial risk of forfeiture.” The purpose of this provision is to reflect
the parties’ desire and intent to comply with the Act, to the extent applicable.
     19.      Entire Agreement; Reinstatement. This Agreement supersedes and
cancels any prior employment agreement, change in control agreement or
understanding entered into between Executive and Employer and/or The PB
Financial Services Corporation (“PBF”). Executive acknowledges and agrees that,
except as provided for in Section 19 above, Executive is not eligible to receive
any change in control or similar payment from either Employer, PBF or ANB, and
Executive waives all rights thereto. Notwithstanding the foregoing, the parties
acknowledge that this Agreement has been entered into as a condition to, but
prior the consummation of, the transactions provided for in the Merger
Agreement. If the Merger Agreement is terminated pursuant to the terms thereof,
then this Agreement shall simultaneously and automatically terminate as well,
without any further action on the part of the parties hereto, both parties shall
be released of their respective obligations hereunder (including without
limitation Employer’s obligation to pay the Stay Bonus), and Executive’s
employment by Employer shall revert to the status in effect immediately prior to
the execution of this Agreement.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
Executive and by a duly authorized officer of Employer as of the date first
above written.

            “Employer”:

The Peachtree Bank
        By:         Name:         Its:           “Executive”:    

         
 
   
Witness
  Jim Olson
 
   
 
   
Witness
   

8